DETAILED ACTION
Claims 1-3, 5-7, 9-10, 12, 14-18, 20-21, 23-24, 28 and 32 are currently pending. 

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention Group 1, claims 1-3, 5-7, 9-10, 12, 14-17, 20-21, 23-24 in the reply filed on October 4, 2022 is acknowledged.  Applicant’s further election of species of transcription factor NKX3-2 is further acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18, 28 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Invention Groups 2 and 3, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 4, 2022.

Priority
Acknowledgement is made of the instant application being a national stage entry under 35 USC 371 of international application PCT/US2018/030216, filed April 30, 2018, which claims the benefit of provisional applications No. 62/492,552, filed May 1, 2017 and No. 62/517,307 filed June 9, 2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 21, 2020 and October 4, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because some of the drawings (i.e. Figures 1-23) are indicated by “Figure” rather than “FIG.” as required by 37 C.F.R § 1.84 (u)(1) (see also MPEP § 608.02 (V)).  The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s).  Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter.  View numbers must be preceded by the abbreviation “FIG.”  Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear.
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of trade names or a mark used in commerce, has been noted in this application, e.g. piggyBac transposon vector, piggyBac transposon, Super-piggyBac transposase vector.  The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized, e.g. PIGGYBAC™ transposon, wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
Claim 1 recites the phrase “an activator of the transcription of the open reading frame encoding the transcription factor”.  
The specification at paragraph [51] teaches:
 “In some embodiments, nuclease-null or "dead" Cas9 variants may be used to activate the transcription of a desired transcription factor”.
The specification at paragraph [61] teaches:
 “The pLIX403 vector comprises a second ubiquitous promoter cassette driving the rTA3 gene needed to activate the TetOn promoter in the presence of the small molecule doxycycline…”
The specification at paragraph [79] teaches:
 “Doxycycline, which induces expression of the transcription factor, was added for varying number of days (one to four, or not added as a negative control)”.
In the interest of compact prosecution, given the specification does not provide a specific definition regarding the “activator”, the phrase “an activator of the transcription of the open reading frame encoding the transcription factor”, is interpreted broadly and encompasses delivering to the cells any material that activates or increases transcription of a transcription factor (e.g. an inducible promoter), as well as environmental conditions or chemical agents/molecules that induce activation of transcription of the transcription factor e.g. doxycycline, tetracycline. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 9-10, 12, 14-17, 20-21 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a method of inducing differentiation of induced pluripotent stem cells and recites the following limitation:
“…delivering to the induced pluripotent stem cells a nucleic acid comprising an open reading frame encoding a transcription factor, the transcription factor protein, or an activator of transcription of the open reading frame encoding the transcription factor…”
Claim 1 is rendered indefinite given the ‘delivering’ step is written in the alternative, and in the embodiment where the claim delivers only an activator of transcription of the open reading frame encoding the transcription factor, the method would need to include delivering the nucleic acid comprising the open reading frame encoding the transcription factor. It is unclear if claim 1 means to recite delivering to the induced pluripotent stem cells… an activator of transcription of an open reading frame encoding a transcription factor (e.g. endogenous transcription factor or exogenously delivered transcription factor).
Since each of claims 2-3, 5-7, 9-10, 12, 14-17, 20-21 and 23-24 depend directly or indirectly from claim 1 they each inherit the deficiency thereof, and thus are rejected on the same basis.  
Appropriate correction is required. 

Further regarding claim 1, claim 1 recites the limitation "the transcription factor protein" in line 4.  There is insufficient antecedent basis for this limitation in the claim since there is no previous recitation of the term ‘a transcription factor protein’.

Regarding claims 5 and 6, claims 5 and 6 are held indefinite because the claims refer to the method of claim 4; yet claim 4 is cancelled.
In the interest of compact prosecution, claims 5 and 6 are interpreted to depend from claim 3.  However, despite the above interpretation, such treatment does not relieve Applicant of the responsibility of responding to this rejection. If the actual interpretation of the claims is different than that posited by the Examiner, additional rejections and art may be readily applied in a subsequent final Office action. The rejection to claims 5 and 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, stands and must be addressed.

Regarding claim 24, claim 24 recites the following limitation:
“…wherein the activator of transcription is delivered and the delivery is for less than 5 days.”
Claim 24 is rendered indefinite since the time period for delivery of the activator of transcription encompasses zero days, i.e. less than 5 days.
Claims 1-3, 5-7, 9-10, 12, 14-17, 20-21 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
after delivering to the induced pluripotent stem cells a sufficient copy number of a nucleic acid comprising an open reading frame encoding a transcription factor, incubating the cells for at least one day with an activator of transcription of the open reading frame encoding the transcription factor thus inducing expression of the transcription factor at levels that induce cell differentiation.
Applicant’s disclosure at paragraph [51] indicates the transcription factors may require a critical amount of expression to effectively induce differentiation, such as the equivalent of at least 5, 10, 15, 20, 25, or 50 copies of the ORF (open reading frame) per cell. Example 1 (paragraph [59]) indicates that the levels of transcription factor expression are critical for cell differentiation and the expression of the exogenously delivered transcription factor is induced by subjecting the induced pluripotent stem cells (iPSCs) to culturing in the presence of an agent (an activator of transcription of the open reading frame encoding the transcription factor) that induces expression of the delivered transcription factor, specifically, Applicant’s disclosure teaches doxycycline is added to the iPSCs for 1 to 4 days (paragraphs [61]-[62], [69] and [79]-[81]);
delivering to the induced pluripotent stem cells the necessary quantity of transcription factor protein to achieve differentiation of the induced pluripotent stem cells.
	As set forth immediately above, Applicant’s disclosure at Example 1 (paragraph [59]) indicates that the levels of transcription factor expression are critical for cell differentiation, thus a minimal amount of the transcription factor protein is critical to achieve differentiation of the induced pluripotent stem cells.
delivering to the induced pluripotent stem cells an activator of transcription of the open reading frame encoding the transcription factor, wherein the delivering is for at least one day.
As set forth above, Applicant’s disclosure at Example 1 (paragraph [59]) indicates that the levels of transcription factor expression are critical for cell differentiation and the expression of the exogenously delivered transcription factor is induced by subjecting the induced pluripotent stem cells (iPSCs) to culturing in the presence of an activator of transcription of the open reading frame encoding the transcription factor, specifically, Applicant’s disclosure teaches doxycycline is added to the iPSC cell culture for 1 to 4 days (paragraphs [61]-[62], [69] and [79]-[81]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5-7, 9, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over West et al., (US 2012/0129262; IDS 1/21/2020) (“West”), as evidenced by ORIGENE (Product datasheet for RC211285L1, BAPX1 (NKX3-2) (NM_001189) Human Tagged ORF Clone, retrieved from the internet; see PTO-892) (“ORIGENE”).
Regarding claim 1, West is directed to methods of generating a progenitor cell line by modulating the activity of a transcriptional regulator in a pluripotent stem cell, and inducing the differentiation of the pluripotent stem cell in vitro to generate a progenitor cell line. West teaches the transcriptional modulators may be introduced via exogenous expression from an expression vector (e.g. constitutive expression vector, inducible expression vector, retroviral vector, lentiviral vector, transient expression vector) (delivering to the induced pluripotent stem cells) or as a protein factor (transcription factor protein). West teaches the method further includes the modulation by up or down-regulating the levels of the transcription factors wherein the modified pluripotent cells are used to generate progenitor cell lines (differentiated cells) dependent on the introduced factor(s).  West further teaches the pluripotent stem cells include induced pluripotent stem cells (iPSCs) (paragraph [0086]).  
Additionally, West teaches transcriptional regulation may take place via temperature or by tetracycline in a tet-on or tet-off system as is known in the art (an activator of transcription of the open reading frame encoding the transcription factor). As a result, cells can be allowed to differentiate into an initial heterogeneity of cell types (paragraph 0094]).
West teaches delivery of the transcription factor includes transfecting transcriptionally active DNA into living cells wherein the gene is expressed (nucleic acid comprising an open reading frame) and the protein is made by cellular machinery (paragraph [0096]). 
West, at Example 2 (paragraph [0150]) exemplifies preparing human progenitor cells from induced pluripotent stem cells (hiPS cells) by inducible expression of the transcription factors SIX1 and SIX2 (inducing differentiation of induced pluripotent stem cells). The progenitor cells undergo chondrogenesis in the presence of TGFβ3.
Although West’s Example 2 does not further teach the transcription factor is NKX3-2, West teaches a variety of transcription factors can be delivered to the iPSCs, including bagpipe homeobox homolog 1 (BAPX1, ACCESSION NUMBER NM_001189), which is synonymous with NKX3-2 (paragraph [0092]).
ORIGENE evidences that West’s disclosed transcription factor NKX3-2 (ACCESSION NUMBER NM_001189) is a cDNA clone comprising an open reading frame (ORF).
Thus, West does render obvious a method of inducing differentiation of induced pluripotent stem cells comprising delivering a nucleic acid comprising an open reading frame encoding a transcription factor, the transcription factor protein, or an activator of transcription of the open reading frame encoding the transcription factor, wherein the transcription factor is NKX3-2, that is, West teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a method of inducing differentiation of induced pluripotent stem cells comprising delivering a nucleic acid comprising an open reading frame encoding a transcription factor is within the scope of the teachings of West, and thus renders the invention of claim 1 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to deliver a nucleic acid comprising an open reading frame encoding transcription factor NKX3-2 thus inducing differentiation of iPS cells to produce a progenitor cell line.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by West. 
Regarding claim 2, West teaches that all sub-combinations of the disclosed transcription factors are embraced by the disclosed invention (paragraph [0141]) and West, at Example 2 (paragraph [0150]) exemplifies preparing human progenitor cells by inducing differentiation of induced pluripotent stem cells (hiPS cells) by inducible expression of two transcription factors, i.e. SIX1 and SIX2.
Thus, West does render obvious a method of inducing differentiation of induced pluripotent stem cells comprising delivering two or more of a nucleic acid comprising an open reading frame encoding a transcription factor,  or two or more open reading frames encoding a transcription factor, that is, West teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a method of inducing differentiation of induced pluripotent stem cells comprising (1) delivering two or more of a nucleic acid comprising an open reading frame encoding a transcription factor, or (2) delivering two or more open reading frames encoding a transcription factor, is within the scope of the teachings of West, and thus renders the invention of claim 2 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to deliver two or more of a nucleic acid comprising an open reading frame encoding a transcription factor, or delivering two or more open reading frames encoding a transcription factor, thus inducing differentiation of iPS cells to produce a progenitor cell line.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by West. 
Regarding claim 3, West teaches the produced progenitor cells are useful in therapeutic applications, including transplanting into a patient (paragraphs [0136]-[0137]), thus meeting the limitation of claim 3.
Regarding claim 5, it is noted that West teaches the transcriptional factor genes are introduced into human somatic cells (paragraph [0104]), thus meeting the limitation of claim 5.  
Further regarding claim 5, although West does not further comment on whether or not the somatic cells are obtained from the patient receiving the transplant of the differentiated cells, it is noted the instant claims are directed to a method of inducing differentiation of induced pluripotent stem cells. The limitation directed to the source of the somatic cells is directed to the manner by which the somatic cells have been produced. Such limitations are product-by-process limitations which define the cell source.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  See also MPEP § 2113.                 
In the instant case, the method by which the somatic cells have been produced is not sufficiently detailed so as to impart any unique structural/chemical properties to the cells, rather any somatic cell would appear to read on the claimed somatic cells. 
Therefore, West’s disclosed human somatic cells are considered to read on the claimed somatic cells.
Regarding claims 6 and 7, it is noted that West’s Example 2, previously discussed above, exemplifies contacting the differentiated human progenitors with TGFβ3 (test substance) to assay for the capacity to induce chondrogenesis (observing a change in the differentiated cells), thus meeting the limitations of claim 6.
Further regarding claim 7, West’s disclosed contacting step is considered to read on before transplanting, thus meeting the limitation of claim 7.
Regarding claim 9, West teaches isolation of the differentiated clonal or oligo clonal cell lines using fluorescence activated cell sorting (FACS) (paragraph [0129]), thus meeting the limitation of claim 9.
Regarding claim 20, as set forth above regarding claim 1, West teaches transcription factor NKX3-2 (BAPX1, ACCESSION NUMBER NM_001189) (paragraph [0092]).
ORIGENE evidences that West’s disclosed transcription factor NKX3-2 (ACCESSION NUMBER NM_001189) is a cDNA clone, thus meeting the limitation of claim 20.
Regarding claim 21 and the limitation “wherein the transcription factor is NKX3-2 and stromal cells are formed”, it is noted as set forth above regarding claim 1, The method disclosed by West generates a progenitor cell line by modulating the activity of a transcriptional regulator in a pluripotent stem cell, and induces the differentiation of the pluripotent stem cell in vitro to generate the progenitor cell line. West teaches the claimed transcription factor NKX3-2 (paragraph [0092]). 
West does not further comment on whether or not stromal cells are formed. However, although West does not state stromal cells are formed, the fact that West employs the same transcription factor NKX3-2 as the instant application (paragraphs [17]-[19], [46]-[47] and [81]-[82]) means that any and all results of the method of West, whether recognized at the time of publication or not, were inherently achieved by the reference method.  MPEP 2112.02

Claim(s) 10, 12, 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over West, as evidenced by ORIGENE, as applied to claims 1-3, 5-7, 9, 20 and 21 above, and further in view of Walczak et al., (J Transl Med. 2016 Dec 12;14(1):341; IDS 1/21/2020) (“Walczak”).
The teaching of West, as evidenced by ORIGENE, is set forth above.
Regarding claim 10, it is noted that West does not further teach the limitations recited in claim 10.  However, Walczak, like West, is directed to methods of directed differentiation of human induced pluripotent stem cells (iPSCs) into progenitor cells using induced expression of PDX1 and NKX6.2 transcription factors.  Walczak’s method produces insulin producing cells (IPC) progenitors.  Walczak created pluripotent cell lines by delivering and stably integrating PDX1 and NKX6.1 transgenes into the iPSCs. PDX1 and NKX6.1 transgenes were under the transcriptional control of a doxycycline-inducible promoter. The progenitor cells were differentiated using small chemical molecules, e.g. doxycycline (Abstract and Lentiviral transduction of iPS cells, pages 5 to 6). Walcazk teaches addition of doxycycline for 7 days at culturing stages III or IV (Fig. 1).  Walczak, at Fig. 5a, illustrates assaying the differentiated cells and determining the expression of the transcribed genes Pdx1 and Nkx6.1 using antibody staining.  Walczak compares the transcribed gene expression in the presence of doxycyline and in the absence of doxycycline (reference sets of transcribe genes from the cells). Walczak, at Fig. 5a, identifies matches between Pdx1 control cells (reference cells) and Pdx1 + doxycycline cells, as well as matches between Nkx6.1 control cells (reference cells) and Nkx6.1 + doxycycline cells.
Therefore, Walczak has established it was well-known to assay the differentiated cells and determine a set of transcribed genes; compare the set of transcribed genes of the differentiated cells to one or more reference sets of transcribed genes from one or more reference tissues or cells; and identify a match between the differentiated cells and a reference tissue or cell, since doing so permits the evaluation of the delivery and effectiveness of the inducible transcription factors.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further assay the differentiated cells, determine the set of transcribed genes; compare the set of transcribed genes to reference cells; and identify a match between the differentiated cells and reference cells.
The person of ordinary skill in the art would have been motivated to modify the method of West to include further assaying the differentiated cells, determining the set of transcribed genes; comparing the set of transcribed genes to reference cells; and identifying a match between the differentiated cells and reference cells , as taught by Walczak, for the predictable result of successfully evaluating the delivery and effectiveness of the inducible transcription factors, thus meeting the limitation of claim 10.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of West and Walczak because each of these teachings are directed at directed differentiation of induced pluripotent stem cells using induced expression of transcription factors to produce progenitor cells.
Regarding claim 12, Walczak teaches using antibodies to assay for the protein expression of Pdx1 and Nkx6.1, thus meeting the limitation of claim 12.
Regarding claim 14, Walczak teaches assaying for insulin secretion and matching the function of the induced differentiated cells to non-induced reference cells (Fig. 5b and 5c), thus meeting the limitation of claim 14.
Regarding claim 24, Walczak teaches establishing iPSC lines carrying the Pdx1 and Nkx6.1 transgenes under control of doxycycline-inducible promoter (activator of transcription) over a time period of 2 days (delivery is for less than 5 days), thus meeting the limitation of claim 24.	
Claim(s) 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over West, as evidenced by ORIGENE, as applied to claims 1-3, 5-7, 9, 20 and 21 above, and further in view of Suchorska et al. (Stem Cell Rev Rep. 2017 Apr;13(2):299-308; see IDS 1/21/2020) (“Suchorska”).
The teaching of West, as evidenced by ORIGENE, is set forth above.
Regarding claims 15 and 16, it is noted West does not further disclose the differentiated cells are sorted on the basis of loss of expression of a stem cell marker (claim 15), specifically the stem cell marker is keratin sulfate cell surface antigen, TRA-1-60 (claim 16).
However, Suchorska teaches the development of human induced pluripotent stem cells increases the potential of stem cells (SCs) for new therapeutic treatments (Abstract).  Suchorska is directed to the field of human induced pluripotent stem cell (hiPSC) chondrogenic differentiation protocols (Pg. 300, Col.1, Para. 3), and teaches differentiated chondrocyte-like cells are sorted on the basis of loss of expression of a stem cell marker, e.g. TRA-1-60 and TRA-1-81. TRA-1-60 and TRA-1-81 stem cell markers were present in the differentiated cells at nearly undetectable levels, whereas only the positive control hiPSCs showed a high production of these stem cell markers (Pg. 304, Col. 1-2, Fig. 4a). The lack of pluripotency markers TRA-1-60 and TRA-1-81 in the differentiated cells was confirmed using flow cytometry (Pg. 306, Fig. 4). 
Thus, Suchorska has established it was well-known to sort the desired differentiated cells on the basis of loss of expression of a stem cell marker, such as TRA-1-60.  
Therefore, before the effective filing date of the instant application, one of ordinary skill in the art would have found it obvious and would have had the knowledge to sort the desired differentiated cell population of West on the basis of loss of expression of a stem cell marker.
The person of ordinary skill in the art would have been motivated to modify the differentiation method of West to include sorting the desired differentiated cell population on the basis of loss of expression of a stem cell marker, as taught by Suchorska, for the predictable result of successfully obtaining a high yield of differentiated progenitor cells, thus meeting the limitation of claims 15 and 16.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of West and Suchorska because each of these teachings are directed at producing desirable differentiated cell populations, e.g. chondrocytes, from induced pluripotent stem cells.	
Regarding claim 17, West teaches the method for making the cells for therapy and research uses normal propagation medium or differentiation medium (paragraph [0132]), which reads on “medium adapted for growth of stem cells”, thus meeting the limitation of claim 17.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over West, as evidenced by ORIGENE, as applied to claims 1-3, 5-7, 9, 20 and 21 above, and further in view of Benabdellah et al., (PLoS ONE 6(8): e23734, pages 1-10, August 18, 2011; see PTO-892) (“Benabdellah”) and Simicevic et al., (Nat Methods, 14 April 2013, vol. 10, no. 6, pages 570-576; IDS 1/21/2020).
The teaching of West, as evidenced by ORIGENE, is set forth above.
Regarding claim 23, it is noted that, although West renders obvious the open reading frame for NKX3-2 is delivered, as set forth above regarding claim 1, West does not further teach the open reading frame is maintained in the induced pluripotent stem cells at a copy number of greater than 10 per cell, as recited in claim 23.
Benabdellah is directed to developing an all-in-one doxycycline-controllable lentiviral vector system for generation of Tet-ON cell lines (CEST) (Abstract).  Benabdellah, at Figure 3, illustrates highly responsive cell lines with the all-in-one doxycycline-controllable lentiviral vector system. Figure 3 (B and C) shows the doxycycline responsiveness in response to different copy numbers per cell, wherein higher inducibility is achieved in cells that contain the highest copy numbers. The 293T cells comprise a copy number of 20.
Simicevic is directed to quantifying transcription factors during cellular differentiation and teaches the cellular abundance of transcription factors (TFs) is an important determinant of their regulatory activities.  Simicevic discloses that TF abundance ranges from 250 to 300,000 copies per nucleus (per cell) (Abstract, Figure 2, Discussion, right column, first paragraph, page 574).
Benabdellah and Simicevic clearly show the importance of transcription factor copy number on regulating gene expression. Benabdellah has established that doxycycline-controllable expression systems can be developed to provide a copy number of greater than 10 per cell and Simicevic has shown that transcription factors exist at copy numbers ranging from 250 to 300,000 per cell.
Therefore, before the effective filing date of the instant application, one of ordinary skill in the art would have found it obvious and would have had the knowledge to maintain a transcription factor copy number of greater than 10 per cell.
The person of ordinary skill in the art would have been motivated to modify the differentiation method of West to include a transcription factor copy number of greater than 10 per cell, as taught by Benabdellah and Simicevic, for the predictable result of successfully preparing highly responsive/inducible cell lines to achieve the desired differentiated cells, thus meeting the limitation of claim 23.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of West with Benabdellah and Simicevic because each of these teachings are directed at cellular differentiation.	


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-7, 9-10, 12, 15-17 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 12-16, 18-22, 25-27, 30, 32 and 52 of copending Application No. 16/332,350 (“US ‘350”) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 US ‘350 claims the following method:
A method of inducing differentiation of induced pluripotent stem cells, comprising: 
(a) selecting
 (i) a plurality of transcription factors, 
(ii) a plurality of nucleic acids comprising an open reading frame encoding a transcription factor, or 
(iii) a plurality of activators of transcription of an open reading frame encoding the transcription factor, 
(b) delivering to the induced pluripotent stem cells
 (1) the plurality of transcription factors,
 (2) the plurality of nucleic acids comprising the [[an]] open reading frame encoding the transcription factor, or 
(3) the plurality of activators of transcription of the open reading frame encoding a transcription factor, and
  (c) differentiating one or more of the induced pluripotent stem cells to generate one or more differentiated cells 
wherein a ratio between a frequency of normalized reads of the transcription factor or the plurality of transcription factors in a differentiated cell and a frequency of normalized reads of the transcription factor or the plurality of transcription factors in an undifferentiated cell yields a Log2 score of greater than or equal to -2.02.


Claim 2 of US ‘350, which depends from claim 1, further claims the following:
The method of claim 1, wherein:
 (a) the transcription factor or the plurality of transcription factors are selected from the group consisting of: ATOH1, NEUROG3, {NEUROG1 and NEUROG2}, {NEUROG1 and NEUROG2 and EMX1}, {NEUROG1 and NEUROG2 and EMX2}, {NEUROG1 and NEUROG2 and TBR1}, {NEUROG1 and NEUROG2 and FOXG1}, ETV2, MYOG, FOXC1, MITF, WT1, CDX2, SOX14, TFPD3, SMAD3, and ZSCAN1; 
(b) the transcription factor or the plurality of transcription factors are selected from the group consisting of ATOH1, NEUROG3, {NEUROG1 & NEUROG2}, {NEUROG1 & NEUROG2 & EMX1}, {NEUROG1 & NEUROG2 & EMX2}, {NEUROG1 & NEUROG2 & TBR1}, {NEUROG1 & NEUROG2 & FOXG1} and neuronal cells are formed; or 
(c) the transcription factor or the plurality of transcription factors are selected from the group consisting of {NEUROG1 & NEUROG2}, {NEUROG1 & NEUROG2 & EMX1}, {NEUROG1 & NEUROG2 & EMX2}, {NEUROG1 & NEUROG2 & TBR1}, {NEUROG1 & NEUROG2 & FOXG1} and cortical neuronal cells are formed.


Thus, claim 2 of US ‘350 anticipates instant claims 1 and 2.

Claim 18 of US ‘350 depends directly from claim 1 and anticipates instant claims 1 and 2.
Claim 19 of US ‘350 anticipates instant claim 9.
Claims 20 and 21 of US ‘350 anticipates instant claim 20.
Claim 22 of US ‘350 anticipates instant claim 12.
Claim 25 of US ‘350 anticipates instant claim 15.
Claim 26 of US ‘350 anticipates instant claim 16.
Claim 27 of US ‘350 anticipates instant claim 17.

As to claims 12-16 of US ‘350, it is noted that Claim 12 of US ‘350 renders obvious instant claims 3 and 6. Claim 13 of US ‘350 renders obvious instant claims 3 and 7.  Claim 14 of US ‘350 renders obvious instant claim 5.  Claim 15 of US ‘350 renders obvious instant claim 6.  Claim 16 of US ‘350 renders obvious instant claim 7.
Claims 12-16 of US ‘350 teach the limitations required by the current claims and as all limitations are found in one reference it is held that these limitations are within the scope of the teachings of US ‘350, and thus renders the invention of claims 3 and 5-7 prima facie obvious.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.  No claim is free of the prior art.


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Primary Examiner, Art Unit 1633